HALL, Circuit Judge,
concurring in part and concurring in the judgment:
I join in the judgment of the court and agree with almost all of the majority’s analysis. However, I do not join Part III— B of the majority opinion because I believe that the Appropriations Clause need not, and thus should not, be a basis for our judgment.
I.
Although I join the judgment of the court in No. 85-2043, which vacates the preliminary injunction prohibiting the re-coupment of food stamp overissuances to Maryland, I believe the majority engages in judicial overkill in reaching this decision. The majority itself concedes that III-B is unnecessary to reach the result. See maj. op. at 1485. (“Standing alone, any one of the infirmities identified in parts III.A-III.D [of the majority opinion] would require us to vacate the district court’s preliminary injunction.”). The second “infirmity” is grounded in the Appropriations Clause. Time-honored prudential considerations militate against resting our decision on this basis.
In Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 346, 56 S.Ct. 466, 482, 80 L.Ed. 688 (1936) (Brandéis, J., concurring), Justice Brandéis set forth “a series of rules under which [the Supreme Court] has avoided passing upon a large part of all the constitutional questions pressed upon it for decision.” One of these rules is that constitutional questions will not be decided “ ‘unless absolutely necessary to a decision of the case.’ ” Id. at 346-47, 56 S.Ct. at 482-83 (quoting Burton v. United States, 196 U.S. 283, 295, 25 S.Ct. 243, 245, 49 L.Ed. 482). We follow this rule. See Jimenez v. BP Oil, Inc., 853 F.2d 268, 270 (4th Cir.1988) (“It is well established that a court should avoid deciding a constitutional question when it can dispose of a case on another basis.” (citing Justice Brandeis’s concurring opinion in *1486Ashwander)). The majority offers no reason why this prudential constraint should be ignored in the case before us. Indeed, although I express no opinion on the merits of the majority’s analysis of the Appropriations Clause, it appears to me that this area of the law is far from settled. The uncertainty surrounding the issue counsels even greater restraint.
II.
Another reason to jettison the constitutional holding is the lack of argument on the point. The Appropriations Clause is not cited in any of the briefs filed in this appeal, and one has to strain to detect a constitutional argument.* I believe the issue is insufficiently raised as to even bring it before us for our consideration. See Dayton v. Consolidation Coal Co., 895 F.2d 173, 176 (4th Cir.1990) (“[Respondent] made no mention of this due process argument in its brief here, so we do not consider this issue on appeal.”). A largely uncharted area of constitutional law should be subjected to the crucible of the adversary process.

 OPM v. Richmond, 496 U.S. 414, 423-27, 110 S.Ct. 2465, 2471-72, 110 L.Ed.2d 387 (1990), is cited on page 24 of appellant’s 25-page reply brief for the proposition that "a court may not use its equitable power to appropriate federal funds in a manner inconsistent with federal statute." The argument was not pursued during oral argument.